SUMMARY ORDER
Petitioner Guo Xiang Lin, a native and citizen of the People’s Republic of China, seeks review of a March 21, 2007 order of the BIA affirming the September 12, 2005 decision of Immigration Judge (“IJ”) Steven R. Abrams denying his applications for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). In re Lin, Guo Xiang, No. A 98 419 132 (B.I.A. Mar. 21, 2007), aff'g No. A 98 419 132 (Immig. Ct. N.Y. City, Sept. 12, 2005). We assume the parties’ familiarity with the underlying facts and procedural history in this case.
Subsequent to the BIA’s decision in this case, we concluded in Shi Liang Lin that the definition of “refugee” in 8 U.S.C. § 1101(a)(42) “does not confer automatic asylum eligibility on spouses, ... but only on individuals who themselves have undergone or been threatened with coercive birth control procedures.” Shi Liang Lin v. U.S. Dep’t of Justice, 494 F.3d 296, 314 (2d Cir.2007). Thus, because Lin has not alleged that he suffered or will suffer any *612persecution apart from the coercive population control measures to which his wife was allegedly subjected, his claims for asylum and withholding of removal are foreclosed.
We lack jurisdiction to consider Lin’s CAT claim because he failed to exhaust it on appeal to the BIA. See 8 U.S.C. § 1252(d)(1); Karaj v. Gonzales, 462 F.3d 113, 119 (2d Cir.2006).
For the foregoing reasons, the petition for review is DENIED. As we have completed our review, any stay of removal that the Court previously granted in this petition is VACATED, and any pending motion for a stay of removal in this petition is DISMISSED as moot. Any pending request for oral argument in this petition is DENIED in accordance with Federal Rule of Appellate Procedure 34(a)(2), and Second Circuit Local Rule 34(d)(1).